[Cite as Hampton v. JKB Mgt. Co., Inc., 2020-Ohio-277.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

LaRon Hampton,                                      :

                Appellant-Appellant,                :
                                                                     No. 18AP-719
v.                                                  :             (C.P.C. No. 18CV-4060)

JKB Management Company, Inc., et al.                :       (REGULAR CALENDAR)

                Appellees-Appellees.                :



                                          D E C I S I O N

                                   Rendered on January 30, 2020


                On brief: LaRon Hampton, pro se. Argued:                  LaRon
                Hampton.

                On brief: Reminger, Co., L.P.A. and Lauren M. Larrick, for
                appellee JBK Management, Inc. Argued: Lauren M. Larrick.

                On brief: [Dave Yost], Attorney General, and David E.
                Lefton, for appellee Director, Ohio Department of Job and
                Family Services. Argued: David E. Lefton.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Appellant-appellant, LaRon Hampton, appeals from an appellate decision of
the Franklin County Court of Common Pleas entered on August 29, 2018, affirming the
May 16, 2018 decision of the Unemployment Compensation Review Commission
("commission"). The commission in its decision disallowed Hampton's request for a review
of the March 26, 2018 decision issued by appellee-appellee, Director, Department of Job
and Family Services ("ODJFS") denying Hampton unemployment benefits following his
separation from appellee-appellee, JKB Management Company, Inc., for just cause. For
the following reasons, we affirm.
No. 18AP-719                                                                         2


I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} This matter arose after Hampton was denied unemployment benefits on the
ground that he was discharged for just cause in connection with work under R.C.
4141.29(D)(2)(a).
       {¶ 3} From November 7, 2016 to February 6, 2018, Hampton was employed as an
assistant restaurant manager by JKB Management, which owns and operates several
McDonald's restaurants in central Ohio.          The record reflects the Hampton had a
problematic work history while employed by JKB Management. Between October 7 and
December 17, 2017, Hampton received multiple written warnings for poor work
performance, violations of cash handling policies, unexcused absences, leaving work early
without permission, poor management of the restaurant, and insubordination. Hampton's
relationship with his supervisor became increasingly strained.
       {¶ 4} On February 6, 2018, JKB Management advised Hampton that it was putting
him on a performance improvement plan. JKB Management further advised Hampton it
wanted to transfer him to a different restaurant, closer to Hampton's home, and that his
job title and salary would remain the same. JKB Management told Hampton that refusing
the transfer would result in his termination. Hampton declined JKB Management's offer
and reportedly left work and, having effectively ended his employment with JKB
Management that day, was discharged.
       {¶ 5} The same day, Hampton applied for unemployment benefits. On March 27,
2018, ODJFS issued a redetermination holding that JKB Management had discharged
Hampton for just cause in connection with work. Hampton immediately appealed ODJFS'
redetermination, and ODJFS transferred the matter to the commission pursuant to R.C.
4141.281 on March 28, 2018.
       {¶ 6} On April 13, 2018, a commission hearing officer conducted an in-person
evidentiary hearing on the issue of whether Hampton was discharged by JKB Management
for just cause in connection with work, which was the basis of the ODJFS redetermination
Hampton was appealing. The hearing officer heard testimony from Hampton and the
owner of JKB Management and admitted several exhibits into evidence. On April 30, 2018,
the hearing officer issued a decision affirming ODJFS' denial of benefits to Hampton. The
hearing officer's decision stated in part as follows:
No. 18AP-719                                                                      3


               LAW

               An individual is not eligible for benefits if the individual was
               discharged for just cause in connection with work. The
               individual will remain ineligible until the individual obtains
               another job covered by an unemployment compensation law,
               works six weeks, and earns at least $1,536.00 and is otherwise
               eligible. Section 4141.29 (D) (2) (a) and 4141.29 (G) O.R.C. For
               application filed on and after August 1, 2004, a non-
               disqualifying separation from employment is a requirement for
               a valid application. Section 4141.01 (R) (2) O.R.C.

               REASONING

               The available, credible evidence presented in this matter
               establishes that during the months preceding his separation,
               [Hampton] was disciplined for unsatisfactory job performance,
               a poor attitude and insubordination. [Hampton] had a difficult
               working relationship with his supervisor. His negative behavior
               adversely affected the work environment. [JKB Management]
               tried to give [Hampton] a fresh start by transferring him to a
               different restaurant. However, [Hampton] declined the
               opportunity to continue his employment. As such, [Hampton's]
               continued employment is not in the best interest of [JKB
               Management] and its customers. Accordingly, the Hearing
               Officer finds that [Hampton's] discharge is supported by
               reliable, probative, and substantial evidence. Therefore, JKB
               Management Company Inc. discharged [Hampton] for just
               cause in connection with work.

               DECISION

               [ODJFS's] Redetermination issued March 27, 2018 is affirmed
               with respect to [Hampton's] separation from JKB Management
               Company Inc.

               [Hampton's] Application for Determination of Benefit Rights is
               disallowed as he was separated from employment under
               disqualifying conditions. Specifically, JKB Management
               Company Inc. discharged [Hampton] for just cause in
               connection with work. * * *.

(Emphasis sic.) (July 23, 2018 Record of Proceeding at E2922-Y78.)
      {¶ 7} Hampton requested a review of the hearing officer's decision. On May 16,
2018, the commission denied Hampton's request for review, stating that Hampton had
No. 18AP-719                                                                            4


declined to continue his employment, and that JKB Management had terminated Hampton
for cause.
       {¶ 8} On May 17, 2018, Hampton filed his administrative appeal with the court of
common pleas in accordance with R.C. 4141.282(B). After the common pleas court dealt
with various motions, the parties briefed the case. On August 29, 2018, the common pleas
court issued a decision and entry affirming the commission's May 16, 2018 decision, stating
that the decision "is not unlawful, unreasonable, or against the manifest weight of the
evidence." (Aug. 29, 2018 Decision & Entry at 4.) The common pleas court's decision
summarized the evidence on which it relied as follows:
               The evidence established that the Hearing Officer was
               presented with sufficient evidence that supported the
               determination that [Hampton] was terminated for cause. This
               Court is not allowed to retry the case, nor is it allow [sic] to
               reweigh the evidence.

               The evidence showed that [Hampton's] employer offered him
               a similar position, at a similar pay in a work location closer to
               his home. [Hampton] failed to produce one valid reason why
               he should have remained gainfully employed under those
               situations. The Commission's Decision is supported by the
               evidence.

Id.
       {¶ 9} Hampton timely appealed to this Court.
II. ASSIGNMENTS OF ERROR
       {¶ 10} Hampton's brief on appeal does not specifically set forth assignments of error
per se. However, we discern from his pro se brief two errors he attributes to the decision of
the common pleas court.
               1. The common pleas court's decision affirming the
               Unemployment Compensation Review Commission's decision
               that Hampton declined continued employment without just
               cause is not supported by the evidence and is against the
               manifest weight of the evidence.

               2. The common pleas court erred in finding that JKB
               Management had just cause to discharge Hampton.
No. 18AP-719                                                                               5


III. LAW AND DISCUSSION
   A. Standard of Review
       {¶ 11} R.C. 4141.282(H) governs appeals of decisions of the commission to a court
of common pleas. The statute provides:
               The court shall hear the appeal on the certified record provided
               by the commission. If the court finds that the decision of the
               commission was unlawful, unreasonable, or against the
               manifest weight of the evidence, it shall reverse, vacate, or
               modify the decision, or remand the matter to the commission.
               Otherwise, the court shall affirm the decision of the
               commission.

       {¶ 12} A court of appeals reviewing the common pleas court's review of a
commission decision on unemployment compensation eligibility uses the same standard of
review as the common pleas court. Irvine v. Unemp. Comp. Bd. of Rev., 19 Ohio St. 3d 15,
18 (1985). On appeal, a reviewing court "is not permitted to make factual findings or reach
credibility determinations." Houser v. Dir., Ohio Dept. of Job & Family Servs., 10th Dist.
No. 10AP-116, 2011-Ohio-1593, ¶ 7, citing Tzangas, Plakas & Mannos v. Ohio Bur. of Emp.
Servs., 73 Ohio St. 3d 694, 696 (1995), citing Irvine at 18. Similarly, a reviewing court may
not substitute its judgment on factual findings or credibility determinations for that of the
commission. Houser at ¶ 7, citing McCarthy v. Connectronics Corp., 183 Ohio App. 3d 248,
2009-Ohio-3392, ¶ 16 (6th Dist.), citing Irvine at 18. Instead, a reviewing court must
determine whether the commission's decision is supported by the evidence in the record.
Houser at ¶ 7, citing Irvine at 18. The focus of the analysis, therefore, is on the commission's
decision rather than the decision of the common pleas court. Houser at ¶ 7, citing Carter
v. Univ. of Toledo, 6th Dist. No. L-07-1260, 2008-Ohio-1958, ¶ 12. "Judgments supported
by some competent, credible evidence going to all the essential elements of the case will not
be reversed by a reviewing court as being against the manifest weight of the evidence." C.E.
Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, syllabus.
   B. Discussion
       {¶ 13} No individual may be paid employment benefits for the duration of the
individual's unemployment if ODJFS finds that the individual quit work without just cause
or has been discharged for just cause in accordance with R.C. 4141.281(D)(2). Here, the
commission denied Hampton's claim for unemployment benefits on the grounds that JKB
No. 18AP-719                                                                            6


Management terminated him for just cause. Whether just cause exists depends on the
factual circumstances of each case. Houser at ¶ 8, citing Johnson v. Edgewood City School
Dist. Bd. of Edn., 12th Dist. No. CA2008-11-278, 2010-Ohio-3135, ¶ 14, citing Warrensville
Hts. v. Jennings, 58 Ohio St. 3d 206, 207 (1991). "Therefore, a just cause determination is
primarily an issue to be resolved by the trier of fact." Houser at ¶ 8, citing Stark Area
Regional Transit Auth. v. Dir., Ohio Dept. of Job & Family Servs., 187 Ohio App. 3d 413,
2010-Ohio-2142, ¶ 20 (5th Dist.), citing Irvine at 17.
       {¶ 14} Further, "[a] just cause determination must be consistent with the purpose of
the Unemployment Compensation Act, which is to provide financial assistance to
individuals who become and remain involuntarily unemployed due to adverse business and
industrial conditions." Brooks v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 08AP-
414, 2009-Ohio-817, ¶ 12, citing Tzangas at 697. "The act protects those employees who
have no control over the situation that leads to their separation from employment." Brooks
at ¶ 12, citing Tzangas at 697.
       {¶ 15} The Tzangas Court also addressed fault on the part of the employee, stating:
                 When an employee is at fault, he is no longer the victim of
                 fortune's whims, but is instead directly responsible for his own
                 predicament. Fault on the employee's part separates him from
                 the Act's intent and the Act's protection. Thus, fault is essential
                 to the unique chemistry of a just cause termination.

Id. at 697-98.
       {¶ 16} A significant factor in determining whether an employee had just cause to
resign is the employee's fault in creating the situation that led to his or her resignation.
Watkins v. Dir., Ohio Dept. of Job & Family Servs., 10th Dist. No. 06AP-479, 2006-Ohio-
6651, ¶ 21, citing Stapleton v. Ohio Dept. of Job & Family Servs., 163 Ohio App. 3d 14, 2005-
Ohio-4473 (7th Dist.). "Thus, 'an employee is required to cooperate with the employer to
resolve work-related problems. * * * If the employee does not cooperate or give the
employer sufficient time to accommodate the employee's needs or concerns, that employee
will usually not be found to have just cause if he or she quits.' " Watkins at ¶ 21, quoting
Stapleton at ¶ 32, citing Irvine at 18. "As a result, 'employees who experience problems in
their working conditions must make reasonable efforts to attempt to solve the problem
before leaving their employment.' " Watkins at ¶ 22, quoting Shephard v. Ohio Dept. of
Job & Family Servs., 166 Ohio App. 3d 747, 2006-Ohio-2313, ¶ 26 (8th Dist.) " 'Essentially,
No. 18AP-719                                                                                          7


an employee must notify the employer of the problem and request it be resolved, and thus
give the employer an opportunity to solve the problem before the employee quits the job;
those employees who do not provide such notice ordinarily will be deemed to quit without
just cause and, therefore will not be entitled to unemployment benefits.' " Watkins at ¶ 22,
quoting Shephard at ¶ 26.
        {¶ 17} An employee is considered to have been discharged for just cause when "the
employee, by his actions, demonstrated an unreasonable disregard for his employer's best
interests." (Citations and internal quotations omitted.) Kiikka v. Ohio Bur. of Emp. Servs.,
21 Ohio App. 3d 168, 169 (8th Dist.1985). The conduct need not rise to the level of
misconduct, but there must be a showing of some fault on the part of the employee. Sellers
v. Bd. of Review, 1 Ohio App. 3d 161 (10th Dist.1981).
        {¶ 18} Here, Hampton disputes that JKB Management had just cause to discharge
him for declining to transfer to a different restaurant, arguing that JKB Management
violated its own company handbook policy by "forcing" him to transfer to another location
without first giving him an updated performance review. (Hampton's Brief at 3.) The
argument that JKB Management failed to follow its own employee handbook in its dealings
with him is central to Hampton's appeal. He takes issue with the commission's finding that
JKB Management had just cause to discharge him "for not following company instructions,
policy, contract, or reasonable standards of conduct," focusing instead on what he perceives
to be the real issue here, which in his opinion is JKB Management's double standard. Id.
at 4. He states, "JKB Management Co. references to the employee handbook when they
explain their decision to terminate [him] and justify the written warnings but feels the
handbook is not binding when it comes to their violation." Id.
        {¶ 19} Hampton also argues that the briefs both appellees filed with the court of
common pleas stated he had walked off his job, based on the testimony of JKB
Management's owner at the commission hearing—a statement he argues is both hearsay
and untrue1 and should be inadmissible—and that the common pleas court relied on those
misrepresentations in making its decision. Hampton argues that the commission's May 16,


1 In his brief, Hampton states he "never walked away from his position with the company." (Hampton's Brief

at 3.) That statement appears to be at odds with the fact that Hampton applied for unemployment benefits
on February 6, 2018, the same day he was offered, and declined, the transfer to another restaurant, thereby
indicating that he considered himself unemployed as of February 6, 2018.
No. 18AP-719                                                                            8


2018 decision "had no mention of [Hampton] being denied due to walking out on place of
employment." Id. at 3. He states the commission's decision is based solely on hearsay
intended to deflect from JKB Management's failure to afford him a performance review,
rendering JKB's proposal to transfer him to another location "a clear violation." Id. at 6.
         {¶ 20} Hampton's arguments are not well-taken. The record before the commission
supports its determination that JKB Management had discharged Hampton for just cause
in connection with Hampton's work for JKB Management.                 The decision of the
commission's hearing officer details Hampton's work-related conduct and his conflict with
management during his tenure with JKB Management. The hearing officer notes in the
decision that, Hampton's negative behavior notwithstanding, JKB Management tried to
work with Hampton, giving him "a fresh start," by transferring him to a different restaurant.
Hampton declined the transfer and, in so doing, declined the opportunity to continue his
employment with JKB Management. The hearing officer determined from the evidence
that Hampton's employment was not in the best interest of JKB Management and its
customers. The hearing officer found that Hampton's discharge was supported by reliable,
probative, and substantial evidence, and that JKB Management discharged Hampton for
just cause in connection with work.
         {¶ 21} Having reviewed the record, we find competent, credible evidence exists to
support the commission's determination that Hampton was discharged for just cause.
Accordingly, the commission's decision denying Hampton's claim for unemployment
benefits is not unlawful, unreasonable, or against the manifest weight of the evidence. We
overrule what we discern to be Hampton's unspecified but substantive assignments of
error.
IV. CONCLUSION
         {¶ 22} Based on the foregoing reasons, the commission's decision denying
Hampton's claim for unemployment benefits was not unlawful, unreasonable, or against
the manifest weight of the evidence, and the trial court did not err in affirming the denial.
Having overruled Hampton's assignments of error, we affirm the judgment of the Franklin
County Court of Common Pleas.
                                                                       Judgment affirmed.

                  LUPER SCHUSTER and BEATTY BLUNT, JJ., concur.